Citation Nr: 0415182	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  96-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
July 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation from November 15, 1994 to 
February 28, 1995.  A temporary total evaluation based on 
hospital treatment for PTSD was granted from March 1, 1995 
through August 31, 1995.  Thereafter, the 10 percent rating 
was continued.  In a January 1996 rating decision, the RO 
denied entitlement to a TDIU.  

In December 1995 the RO granted an increased evaluation of 
30 percent for PTSD effective from November 15, 1994 through 
February 28, 1995, and from September 1, 1995.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1996, a transcript of which has been 
associated with the claims file.

The Board remanded the case to the RO for further development 
and adjudicative actions in August 1997 and July 1999.  In an 
August 2000 decision, the Board granted an increased 
evaluation of 50 percent for PTSD effective from November 15, 
1994 to February 28, 1995, and from September 1, 1995.  The 
Board then remanded the claim of entitlement to a TDIU to the 
RO for further development and adjudicative action.  

The RO affirmed the denial of entitlement to a TDIU in a May 
2003 supplemental statement of the case.  Nevertheless, the 
Board remanded the case again in August 2003.  In February 
2004, the RO issued another supplemental statement of the 
case denying the claim for a TDIU, and then returned the case 
to the Board for further appellate review.  

The Board notes that the RO included the claim of entitlement 
to an evaluation in excess of 50 percent for PTSD in the May 
2003 supplemental statement of the case.  One of the service 
representatives at the RO also included the issue of 
entitlement to an increased evaluation for PTSD as part of 
his written argument.  However, this issue was adjudicated by 
the Board in August 2000.  Therefore, the issue is no longer 
in appellate status and will not be addressed herein, and is 
referred to the RO for any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  PTSD is the veteran's only service-connected disability 
and it is currently rated as 50 percent disabling.  

3.  The veteran has completed four years of high school and 
has reported occupational experience as follows: twelve days 
duration for a private contractor cleaning water supply, two 
weeks experience in air conditioning, one week's experience 
setting up and laying out, and six months experience making 
and repairing pool tables.

4.  PTSD, when evaluated in association with the veteran's 
educational attainment and occupational background, is not 
shown to preclude him from performing all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 3.340, 3.341, 4.16(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment reports show that the veteran was hospitalized 
from March to August 1995 primarily for PTSD, as well as 
adult attention deficit disorder, major recurrent depression 
and alcohol dependence, the latter two of which were in 
states of partial remission.  The veteran was also said to 
have a mixed personality disorder.  He had been undergoing 
drug treatment elsewhere.  His Global Assessment of 
Functioning (GAF) was 45.

The veteran's October 1995 application for TDIU benefits 
shows he reported having last worked or become too disabled 
to work in 1988.  He reported occupational experience of 
twelve days duration for a private contractor cleaning water 
supply, two weeks experience in air conditioning, one week's 
experience setting up and laying out, and six months 
experience making and repairing pool tables.  He indicated 
that he has completed four years of high school.

In the early to mid-1990's, the veteran lived in the 
mountains and was seen rarely at VA facilities.  In addition 
to PTSD, he was also diagnosed with bipolar disorder.  

In June 1997, the veteran reported good success controlling 
his anger and leveling his mood with medications.  He was 
supporting himself as a hard rock miner, and while he had 
little contact with others, he had had a girlfriend of some 
months time.

In June 1998, the Social Security Administration reported 
that the veteran's claim for social security disability 
benefits had been denied.  No records were available.  

A December 1999 VA psychotherapy report shows the veteran had 
become more and more isolated.  He lived in the mountains and 
did not have much social interaction.  Mental status 
evaluation revealed that his mood was distressed and affect 
was congruent with his mood.  Speech was somewhat pressured.  

He endorsed other manic symptoms including being up for days 
at a time without a need for rest.  He reportedly had 
problems controlling his anger and continued to isolate 
himself from others.  Impulse control was fair to poor, and 
insight and judgment were fair.  The diagnoses were PTSD, and 
alcohol and amphetamine abuse. 

Another evaluation in December 1999 showed that the veteran 
was a "licensed powder monkey."  He had been deeply 
depressed and felt that he might go to that level again which 
he did not want to do.  He was noted to have flashbacks 
triggered by sounds, sights and smells which reminded him of 
Vietnam.  He said that sometimes he reacted violently to 
these.  

The veteran had instances of psychological distress when 
exposed to internal or external stimuli including severe 
depression, crying spells, feeling isolated and lonely.  He 
felt nervous and jumpy, or tightly wound up.  He had a 
tendency to avoid all feelings, thoughts, conversations, etc. 
including watching things on television.  He said he tried to 
isolate himself from others, a tendency which had gotten 
recently worse.  He had no significant memory gaps or 
inability to recall, but had diminished interest or 
participation in almost all significant activities.  

The veteran reported a strong feeling of detachment and 
estrangement from others.  He admitted to a restricted range 
of affect, and said that he had been unable to connect with 
his wife, and that was the reason for their longstanding 
separation.  He said he had difficulty concentrating and 
remaining focused; was hypervigilant, and exhibited an 
exaggerated startle response.  He said that he had a tendency 
to lash out at others and had lost interest in contact with 
or interacting with others.  The diagnoses were PTSD and 
alcohol and amphetamine abuse.  His GAF was reported to be 
50.  

VA outpatient visits from early 2000 show the veteran to be 
described as unkempt, with pressured and rapid speech, and 
difficulty expressing his feelings.  He had been working in 
the field but had little tolerance for working with others.  

A February 2000 VA special psychiatric examination report 
shows the veteran had completed a PTSD program which he had 
found helpful; he had not used amphetamines for several 
months.  He denied any history of suicidal ideation.  He was 
quite talkative and otherwise had a normal speech pattern.  
He had a medium activity level with good eye contact, and 
appeared rather neutral in mood.  His affect was rather 
contradictory because he had an ongoing smile despite changes 
in content.  He was described as cooperative with the 
examiner, pleasant and chatty.  He was productive, organized, 
and spontaneous in speech.  

The veteran admitted to having few social skills, but had a 
relationship with a girlfriend and had tried to help a friend 
with his bar.  He had not been in touch with many people 
other than by telephone, but indicated that he wanted to get 
back to talking to others.  Currently, he had a rent free 
spot taking care of a range of 150 acres with 87 cows and 
lived there in a trailer.  He had been legally separated 
since 1983, had last had a girlfriend 6-8 months before, and 
was in an off and on relationship.  He had worked in the 
winter at a mine.  

The veteran denied recurrent or intrusive thoughts.  He 
denied distressing dreams and nightmares.  He noted that 
certain noises and environmental conditions such as dew on 
the ground led him to fall on guard at times, would irritate 
him, and he would cover his eyes for a brief time.  He 
avoided people in general and avoided television and radio 
because certain songs tended to bring back memories.  He 
avoided thinking of experiencing military events as much as 
possible.  He denied sleep problems with Trazadone.  

The examiner noted the veteran had some symptoms of PTSD, 
although, medications appeared to have been helpful to some 
extent.  He had used alcohol and amphetamines in the past 
excessively, and apparently this was in remission although 
his pattern of alcohol was somewhat unclear.  He showed some 
traits of narcissistic and borderline nature in his 
description of relationships.  He had been diagnosed with 
bipolar affective disorder, but manic symptoms had not been 
outlined.  Dysthymia and major depression had also been 
reported with some constant symptoms.  

The examiner diagnosed the veteran with PTSD, bipolar 
affective disorder or major depression or dysthymia per 
history with some current symptoms of isolation, low self-
esteem, alcohol abuse, and amphetamine abuse, in reported 
remission.  The examiner also noted traits of borderline 
personality disorder.  The examiner recorded a GAF of 55 with 
PTSD and related depression.  The examiner noted the 
veteran's level of functioning would be lowered further due 
to depression unrelated to military experience and 
personality factors and alcohol and drug abuse at present 
current reported in remission.  

Upon VA examination in April 2003, the veteran was described 
as cooperative and casually dressed.  His mood was depressed 
and cautious.  His affect was euthymic and appropriate to 
context.  His speech was fluent; and the rate, volume, and 
tone were normal.  There was no loosening of association or 
flight of ideation.  He denied suicidal ideation.  He did not 
have any hallucinations and he was not delusional.  He 
reported intrusive thoughts about his Vietnam experience.  He 
was oriented to time, person, place, and situation.  Short- 
and long-term memory were within normal limits.  The Axis I 
diagnoses included chronic PTSD and bipolar disorder by 
history.  His GAF was 55.  The examiner reviewed the claims 
file and concluded that the veteran's PTSD resulted in 
moderate symptoms with moderate difficulties in social and 
occupational functioning.  His problems with concentration 
would affect some of his work, but the degree of impairment 
was only moderate.  


Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2003).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2003).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in August 
2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The January 1996 rating decision, several supplement 
statements of the case, including in February 1996, December 
1998, May 2003, and most recently in February 2004, and VA 
letters apprised the veteran of the information and evidence 
needed to substantiate his claim for entitlement to a TDIU, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determination was made.  

In particular, in an April 2003 letter, the veteran was 
informed of the enactment of the VCAA, and provided the 
opportunity to identify additional evidence in support of his 
claim.  He was advised that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  He was also informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  He was also specifically advised 
of the requirements for establishing entitlement to a TDIU.  

In a November 2003 letter, the veteran was again informed of 
the division of responsibilities between the parties to 
obtain evidence and afforded additional time to identify 
evidence in support of his claim.  He was also notified of 
the relevant evidence in VA's possession upon which a 
decision would be based.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claim.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the claim for entitlement to a 
TDIU, a substantially complete application was received from 
the veteran in January 1996, before the VCAA was enacted.  
Thereafter, the claim was denied.  The veteran was initially 
provided with VCAA notice in April 2003.  

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  



Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  


The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Furthermore, in 
the April 2004 letter returning his case to the Board, VA 
again provided him the opportunity to submit any additional 
evidence he had in support of his claim.  No additional 
evidence was submitted or identified.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  A comprehensive VA medical examination 
was conducted and an opinion was received.  

The veteran provided personal testimony at a hearing before a 
hearing officer in May 1996.  In particular, he testified 
about his various job experiences.  However, he believed that 
his PTSD prevented him from working because he was not able 
to get along with people.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


TDIU

The veteran's only service-connected disability is PTSD, 
which is currently as rated 50 percent disabling.  As such, 
he does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  In 
such an instance, the question then becomes whether the 
veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  
A high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board finds 
that the veteran's PTSD does not prevent him from engaging in 
substantially gainful employment.  While the evidence 
reflects that his service-connected PTSD clearly causes 
difficulty in the employment setting, the medical reports 
indicate that this disability has not rendered him 
unemployable.  

In this regard, the Board notes that the veteran has 
completed high school and has a varied occupational 
background.  The VA examinations on file and the medical 
evidentiary record in general show that he has been found to 
suffer from not more than moderate disablement due to his 
only service-connected disability PTSD.

In consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected PTSD precludes all 
substantially gainful employment.  See Van Hoose, Gilbert, 
supra.  In particular, upon VA examination in April 2003, the 
examiner found that the veteran was only moderately impaired 
in his occupational functioning as a result of his PTSD.  In 
fact, the veteran's GAF has consistently reported to be 
between 45 and 55 during the span of this appeal, which 
reflects only moderate impairment in social and occupational 
functioning.  Furthermore, the Social Security Administration 
reported that the veteran's claim for social security 
disability benefits had been denied.  Accordingly, the Board 
finds that a TDIU, including on an extraschedular basis, is 
not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



